Citation Nr: 1450495	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-01 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to May 1969, and from June 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2014; a transcript of that hearing is associated with the claims file.

(The issues of service connection for lung cancer and COPD, as well as the TDIU claim, are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran's current hearing loss likely began during active military service.  



CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss (organic disease of the nervous system) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2014); Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, at 157. 38 C.F.R. § 3.385.

As an initial matter, the Board finds that the Veteran is currently diagnosed with bilateral sensorineural hearing loss, as shown in his most recent VA audiological examination in February 2009.  He meets 38 C.F.R. § 3.385.  The Board concedes the first element of service connection in this case has been met.  

Turning to the evidence of record, the Veteran's service treatment records show that the Veteran's hearing acuity on enlistment was normal, with 15 out of 15 on the whispered voice test in May 1961.  He was additionally noted as having a normal hearing acuity in April 1964 and again on separation in November 1969, both with 15 out of 15 whispered voice tests.  

The Veteran's sole audiogram during military service was done in May 1969, approximately 6 months prior to his separation.  The results from that audiogram are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
20
35
LEFT
25
5
5
25
35

The Veteran underwent a VA audiological examination in February 2009, at which time he was diagnosed with bilateral sensorineural hearing loss.  The examiner opined as follows:

The Veteran's [claims] file and service medical records were reviewed.  The Veteran indicated a normal whisper test bilaterally upon enlistment into military (May 5, 1961).  Whisper tests are not sensitive to high frequency hearing loss, which is the type of hearing loss most commonly caused by noise exposure.  Therefore, whisper tests are not considered reliable evidence of normal hearing or hearing impairment.  Upon separation from the military he also indicated a normal whisper test bilaterally (November 18, 1969).  An audiogram a few months prior to separation (May 26, 1969) indicated a mild hearing loss at 4000 Hz in both ears.  Even though the Veteran indicated a mild loss at 4000 Hz upon separation there is no way to rule out that the loss was not present upon enlistment.  Also, the loss does not qualify for disability under VA regulations.  The Veteran claims he has noticed his tinnitus for as long as he can remember.  The Veteran was exposed to military acoustic trauma.  Therefore, it is not as least as likely as not that the Veteran's hearing loss is related to his military service and it is as least as likely as not that the Veteran's tinnitus may possibility be related to his military service.  

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss is warranted.  First, as conceded above, the Veteran is shown to have a current bilateral hearing loss.  Next, the Veteran had a 35 decibel loss at 4000 Hz during his sole audiogram during military service in May 1969, 6 months prior to his separation from service.  Such a loss is considered "some degree of hearing loss" under Hensley.  Moreover, even the February 2009 examiner conceded that there was evidence of a "mild hearing loss" in the May 1969 audiogram, even though such a loss did not represent a hearing disability under VA regulations.  In light of this recognized hearing loss under Hensley and the showing of a "mild hearing loss" during service, the Board finds that the second element of service connection has been met in this case.  

Turning to the third element, the Board notes that the examiner's opinion of a relationship to service is negative despite the concession of a "mild hearing loss" in service and acoustic trauma during service.  The basis for this negative opinion is that it was not possible to tell whether such a loss was present on entrance into service.  

The Board finds that such an explanation is not helpful in light of the provisions of 38 U.S.C.A. § 1111, which indicates that unless a disability is "noted" on the enlistment examination, the Veteran will be presumed sound as to that disability.  In this case, the Veteran's hearing acuity was noted as being normal on enlistment in May 1961 as shown with the normal whispered voice test.   Accordingly, the Veteran is presumed sound as to his hearing acuity on enlistment in May 1961.  Consequently, a rationale for the VA examiner's negative opinion is lacking.  

Rather, the Board is left with evidence showing an initial manifestation of "mild hearing loss," as conceded by the VA examiner, in May 1969 during military service.  The Veteran is currently shown to have a current hearing loss disability and a hearing loss is shown to have been evident during military service.  Indeed, a reasonable inference from the examiner's explanation is that, if the Veteran's hearing acuity could be shown to be normal at entry, his current disability could likely be traced to the mild loss shown in 1969.  Accordingly, in light of the presumption of soundness, the Board finds that the Veteran's bilateral hearing loss is attributable to military service.  See 38 C.F.R. §§ 3.102, 3.303(b), (d).  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran has alleged that his lung cancer and COPD are a result of his tobacco use, which in turn is a result of or aggravated by his service-connected psychiatric disability.  

As an initial matter, the Board notes that service connection for smoking and diseases caused thereby on a direct basis is prohibited unless the disease itself was shown in service.  See 38 C.F.R. § 3.300 (2014).  However, in a 2003 opinion, VA's General Counsel held that neither 38 U.S.C. § 1103(a) nor VA's implementing regulation at 38 C.F.R. § 3.300 bars a finding of secondary service connection for a disability related to the veteran's use of tobacco products after the veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the veteran's use of tobacco products during service, in this case, the Veteran's PTSD.  See VAOGCPREC 6-2003.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2014).

Furthermore, VA's General Counsel has indicated that adjudicators need to address:  (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and, (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  If these questions are answered in the affirmative, the secondary disability may be service connected.  VAOGCPREC 6-2003.

While the Veteran underwent a VA examination of his respiratory disorders most recently in November 2010, the VA examiner at that time attributed the Veteran's lung cancer and COPD to his smoking, but did not address the secondary service connection component as related to the now-service-connected PTSD, particularly the above-noted issues in VAOGCPREC 6-2003.  Thus, a remand is necessary in order to afford the Veteran a VA examination to obtain such an opinion.

With regards to the Veteran's TDIU claim, in light of the award of benefit above as well as the remand of the lung cancer and COPD claims, the Board finds that it would be premature to address the TDIU claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As a final matter, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the St. Louis VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lung cancer and/or COPD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination by an appropriate examiner in order to determine whether any respiratory disorder, including COPD and/or lung cancer residuals, are related to his military service or service-connected psychiatric disorder via smoking.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should identify any respiratory disorders found, to include COPD and/or any residuals of lung cancer.

The examiner should opine as to each disorder found is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to the Veteran's military service, to include asbestos exposure as a result of his service on naval vessels during service.  The examiner should address the November 2011 examiner's findings and conclusions with respect to this portion of the requested opinion.

Then, the examiner should additionally opine whether (1) the Veteran's respiratory disorders are caused by his service-connected PTSD, or, (2) whether his respiratory disorders are aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD.  The examiner should address the November 2011 examiner's findings that the Veteran's respiratory disorders are more likely related to his smoking history and the Veteran's contentions that his post-service smoking history is a result of his service-connected PTSD.  Specifically, the examiner should opine as to the following: (1) whether the service-connected disability (in this case, PTSD) caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and, (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  See VAOGCPREC 6-2003.

(With regards to the first prong of VAOGCPREC 6-2003, if the examiner is unable to opine as to this prong and it would be necessary to obtain an initial opinion from a psychiatric specialist, such should be obtained as appropriate before the examiner renders the requested opinions as above.)

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  The agency of original jurisdiction (AOJ) should review the claims file and properly complete any additional development of the TDIU issue, as appropriate.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for lung cancer and COPD, and entitlement to TDIU.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


